Case 4:21-cv-00019-JAJ Document1 Filed 01/22/21 Page 1of2

Cody Raylevele#lU4on

— POLK. ate SP

 

 

as a oe FOB

 

 

____UNHED States DiERICT 7 a a SOUTHERN DISTRICT OF Teco
CODY RAV LEVEKE __ __ OASE£ cia

 

_ fom miccen PEE TOV FoR WRIT

 

 

 

 

 

 

 

: - AT SRNEV. CENERAL ; or ne
DIATE OF TatoA - HABEUS CORPUS
oO
[Copy BAY LEVEKE HEREBY PETITIONS His Cart-lo-

ee dicrkot Hibeos ce
Balada ha ‘teen! ig and cheers tele a

a ganvicted, of pe

    

   
 

 

Zee eee as 11

 

| eee nae FECRICD BQ fac a cameth ed un BOO(
__B. Sonehme in 2003 or the. Sl/ eh “i

 

 

| (egislative act alteced_ Tene Cocke $A
Sex OCender Rec y) sthig al is ie rete that

 

 

 

—TREVERE tee cevarctedd of Pei Dgee Sexval obese
__ Lin STATE OF claw eam dada base
ArThis Conviction has Deopigatedk thengsh oot the Cnited

 

 

__| Lee
__H. As Gon nti lesiskehve ack viokedes the

a pouctnn ele ce nccettears of this lecislative ack

 

States. The US AHyney Towa Dept & Cammral

 

—lhveatiggion, and the Conea| Pblicall belleve that _

has been Ganvicted of Set Deg Spee Abcsc

 

BP on Lt dimen ‘cewell as the she 7 —

_peovisions the US Consth ton,
5 Court yalidee, this. besa

   

 

eepedtsully Sdomted bf ee capac
Levee, (o0ti\Caseidiats6%-00019-IA3 Document 1 Filed 01/22/21 Page 2 of 2
Polk County Jail DES MOINES TA 500 o
1985 NE 51st Place 4 JAN 2021 PM2L

Des Moines, IA 50313-2517

RECEIVE

JAN
Chief Judge, John Jarvey CLERK y 2021
123 E. Walnut St. SOUTHERN HS CT Cour 7
Des Moines, IA 50309 “STRICT OF iOWy,

oace~203S99 Ube ad al dpa piptb dg pel lpi
